Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 included foreign patent documents. The foreign patent documents supplied by Applicant included only the abstract in English. Examiner only considered the abstracts of the foreign patent documents included on the IDS document. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claim
This action is in reply to the application filed on 24 of January 2020.
Claims 1-18 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 10 recites “…storing a docketing database…obtain, from the docketing database, active term data defining active terms, the active terms representing action items in the docketing system; select a subset of the active terms based on the active term 
More specifically, claims 1-18 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-9 and 11-18 contain the same abstract idea with respect to claim 1 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 10 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
The system 100 includes a server 110 in communication with at least one client device 120 via communication links 130.  The server 110 includes a processor 112, specifically configured to forecast and distribute work. The processor 112 can include a central-processing unit (CPU), a microcontroller, a microprocessor, a processing core, a field-2 programmable gate array (FPGA), or similar. The processor 112 can include multiple cooperating processors. The processor 112 can cooperate with a non- transitory computer readable medium such as a memory 114 to execute instructions to realize the functionality discussed herein.  The client device 120 can be a computing device such as a desktop computer, a laptop computer, another server, a kiosk, a monitor, or other suitable device. In other examples, the client device 120 includes mobile computing devices, such as a tablet, smart phone or the like. In some examples, the system 100 can include a plurality of client devices 120, each in communication with the server 110 via respective communication links 130” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claims 1-18 do not recite any additional elements beyond those recited in the independent claims.
With respect to step 2B, claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more 
As a result, claims 1-18 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1-18 do not recite any additional elements beyond those recited in the independent claims.
Claims 2-9 and 11-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-2, 4-7, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20090254393 to Lollichon (hereinafter referred to as “Lollichon”) in view of US 20100223557 to Kenney et al. (hereinafter referred to as “Kenney”).
(A)	As per Claims 1 and 10: 
Lollichon expressly disclose:
obtaining, from a docketing database of the docketing system, active term data defining active terms, the active terms representing action items in the docketing system; (Lollichon ¶67-68 in the billing, docketing and document system, the administrator creates or applies the previously created docketing template for the activity to create new docket entries (active terms). The authorized user obtains information sufficient to prepare an answer to the docketing entry. For example, the authorized user may physically obtain the file, or review a networked database of documents and filing or confirmation receipts, and determine an appropriate answer to the docketing entry).
selecting a subset of the active terms based on the active term data; (Lollichon ¶73 the configuration of the screen shown in FIG. 4 is a display of daily docket information. Daily docket information is a subset of the master docket, and is particular to docket entries which must be reviewed and/or answered on a particular day. As shown, the daily docket information includes, but is not limited to, for example, data in a table display, with a row of data for each entry).
obtaining, from the docketing database, price data associated with active terms in the subset, the price data representing a cost of performing the action items associated with the active terms; (Lollichon ¶123, 127  FIG. 15 is an exemplary screenshot showing a window for entering professional service information into a bill using a billing management system. In the screenshot of FIG. 15, an administrator is allowed to create a template of professional service 
Although Lollichon teaches a billing, docketing and document system, it doesn’t expressly disclose generating and outputting a new estimated cost, however Kenney teaches: 
generating a predicted cost total based on the price data; outputting the predicted cost total; (Kenney ¶73 the attorney assigns the matter to outside counsel for filing a patent application within a set time or to at least provide the attorney with a cost estimate for preparing the application. As indicated by the alarm clock graphic, the workflow will send an alert to the user that the workflow step requires attention. At step 822, in this embodiment the assigned attorney provides a cost estimate within a certain time).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lollichon’s administrator to create or apply the previously created docketing template for the activity to create new docket entries and provide the attorney with a cost estimate for preparing the application of Jeon as both are analogous art which teach solutions to provide daily docket information to a subset of the master docket as taught in Lollichon ¶67-68, 73 and have the workflow send an alert to the assigned attorney providing a cost estimate within a certain time taught in Kenney ¶73.

(B)	As per Claims 2 and 11: 
Lollichon expressly disclose:
wherein the active term data includes one or more of: term date and assigned login ID; (Lollichon ¶93 as shown in FIG. 10A, an administrator responsible for entering user information into the billing, docketing and document management system types a login identification, a name and a system password into a row of fields provided on the screen).  

(C)	As per Claims 4 and 13: 
Lollichon expressly disclose:
wherein the indicator comprises a registered charge line associated with an active term in the subset; (Lollichon ¶125-127 any activity undertaken in reviewing an Office Action and preparing a response to the Office Action may be associated with a particular billing code regardless of the timekeeper's description of the activity). 

(D)	As per Claims 5 and 14: 
Lollichon expressly disclose:
wherein the indicator comprises an editable field of the active term data; (Lollichon ¶125, 128 a summary of all previously unbilled time entered by all timekeepers for the file in a time period may be added to a bill sequentially in association with the timekeeper name, incremental hours and comments (or an editorialized version of the comments), by applying an instruction to generate a bill for the client.  Other professional services recorded for activities that do not correspond to the one or more mail codes can be individually listed on the bill, and grouped or otherwise edited later when the bill is edited and finalized). 

(E)	As per Claims 6 and 15: 
Lollichon expressly disclose:
wherein the indicator comprises a registered log line associated with an active term in the subset; (Lollichon ¶140 Status of the bills, dockets and documents assigned to multiple personnel can be obtained and centrally monitored from generation to completion by one or more management personnel).  

(F)	As per Claims 7 and 16: 
Lollichon expressly disclose:
wherein the outputting includes one or more of: generating a report; and sending an email; (Lollichon ¶107 in the example of an intellectual property law firm, addition of a docket entry indicating that a document was filed with the U.S. Patent and Trademark Office may automatically lead to creation of a reporting letter, based on a reporting letter template, to report the document filing to the client for the file for which the document was filed).

Claims 3, 8-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20090254393 to Lollichon (hereinafter referred to as “Lollichon”) in view of US 20100223557 to Kenney et al. (hereinafter referred to as “Kenney”) and in further view of US 20170221112 to Swanson et al. (hereinafter referred to as “Swanson”).

(A)	As per Claims 3 and 12:  
Although Lollichon in view of Kenney teaches a billing, docketing and document system, it doesn’t expressly disclose updating charges for services rendered, however Swanson teaches: 
modifying the predicted cost total based on an indicator of completed work; (Swanson ¶69 the user may input a new or updated price to be charged by the business for service 22 based on the current total price. For instance, the user may input the current total price of $235.234 in the new price box 506. In other implementations, the user may input any new price for service 22 in new price box 506).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lollichon in view of Kenney’s administrator to create or apply the previously created docketing template for the activity to create new docket entries and provide the attorney with a cost estimate for preparing the application of Swanson as both are analogous art which teach solutions to provide daily docket information to a subset of the master docket as taught in Lollichon ¶67-68, 73 and have the workflow send an alert to the assigned attorney providing a cost estimate within a certain time taught in Swanson ¶69.

(B)	As per Claims 8 and 17:  
Although Lollichon in view of Kenney teaches a billing, docketing and document system, it doesn’t expressly disclose determining and communicate a difference between the estimated cost and current cost, however Swanson teaches: 
detecting a discrepancy between the predicted cost total and a predefined threshold value; generating a notification based on the discrepancy; (Swanson ¶12 in some implementation, the system may determine that the overall current cost of the service differs from a previously determined overall cost. In some implementations, the system may present a notification as part of the user interface to notify the user that the overall current cost of the service exceeds the previously determined overall cost by a predetermined threshold).


(C)	As per Claims 9 and 18:  
Although Lollichon in view of Kenney teaches a billing, docketing and document system, it doesn’t expressly disclose determining and communicate a difference between the estimated cost and current cost, however Swanson teaches: 
detecting a discrepancy between the predicted cost total to a second predicted cost total associated with a second subset of the active terms; (Swanson ¶50 The information displayed on the interface 300 may include a service code to identify the services presented on the interface 300, an average weekly cost of each displayed service, a current total cost of each displayed service, a most previously determined total cost of each displayed service (if applicable), a difference between the current total cost and the previously determined total cost, a date of a most recent cost review, a business department in which the service is performed, cost details associated with the services, and/or an indication the status of a price update).
modifying the active term data based on the discrepancy; (Swanson ¶61 consequently, the interface module 218 may present a notification to the user to approve a new price for the 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lollichon in view of Kenney’s window for entering professional service information into a bill using a billing management system and display a service code to identify the services presented on the interface 300, an average weekly cost of each displayed service, a current total cost of each displayed service, a most previously determined total cost of each displayed service, a difference between the current total cost and the previously determined total cost of Swanson as both are analogous art which teach solutions to provide daily docket information to a subset of the master docket as taught in Lollichon ¶67-68, 73 in view of Kenney and notify to the user to approve a new price for the service based at least on the “total cost difference” and the “current total cost” of the service taught in Swanson ¶50, 61.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160342921 A1
EMPLOYEE CYCLIC AWARD TRACKING SYSTEM
Morin; Matthew P. et al.
US 20160140529 A1
Client entry and maintenance system for timekeeping and billing for professional services system and method
Shaaban; Ahmed Farouk et al.
US 20030144969 A1
Method and system for the management of professional services project information
Coyne, Patrick J.
US 20150199779 A1
PATENT MANAGEMENT SYSTEMS AND METHODS HAVING EXPERT DOCKETING
Lundberg; Steven W.

ARTIFICIAL INTELLIGENCE DATA PROCESSING SYSTEM AND METHOD
AALTONEN; Janne et al.
US 20090254393 A1
BILLING, DOCKETING AND DOCUMENT MANAGEMENT
Lollichon; Evelyne
US 20150066747 A1
PATENT LIFE CYCLE MANAGEMENT SYSTEM
Quinn, JR.; Thomas F.
US 20140379388 A1
SYSTEMS AND METHODS FOR PATENT PORTFOLIO MANAGEMENT
Lundberg; Steven W. et al.
US 20170293875 A1
LABOR FLEXIBILITY ASSESSMENT SYSTEM FOR A DOCUMENT MANAGEMENT SYSTEM
Rai; Sudhendu et al.
US 20170221112 A1
Real-time Determination of a Service Cost
Swanson; Mathew Norman et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/11/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623